DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              

Claim Rejections - 35 USC § 112
Claims 1, 14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “ and to be associated with one another using an identifier of the monitoring component and/or the sensor and “ is not descripted in the specification.
Claims 2-13, 15-20, incorporated the problem of claims 1, 14, by dependencies.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-20, are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 2012/0192600) in view of Irmscher et al. (US 8,106,772).
                                  
Regarding claims 1, 11, 14, Johnston discloses a security system configured for securing a portable electronic device from theft (fig. 1; page 1, [0003-0006]), the security system comprising: a sensor 30 configured to be in electrical communication with the portable electronic device (fig. 1; page 2, [0018]) and a monitoring component (communication 72 in fig. 2) configured to wirelessly communicate with the sensor 30 (fig. 2; page 3, [0022]); wherein the monitoring component 72 and the sensor 30 are configured to communicate with one another to determine a proximity of the portable electronic device relative to the monitoring component (fig. 2; page 3, [0022]).
 Johnston discloses all the limitations set forth above but fails to explicitly disclose to be associated with one another using an identifier of the monitoring component and/or the sensor; wherein the monitoring component and/or the sensor is configured to initiate a security signal based on the proximity between the monitoring component and the sensor, and wherein the monitoring component and/or the sensor is configured to initiate a security signal in response to the sensor being removed from the portable electronic device.
 However, Irmscher discloses to be associated with one another using an identifier of the monitoring component and/or the sensor (col. 6, lines 24-42); wherein the monitoring component and/or the sensor is configured to initiate a security signal based on the proximity between the monitoring component and the sensor (col. 7, lines 55-67; col. 8, lines 1-18), and wherein the monitoring component and/or the sensor is configured to initiate a security signal in response to the sensor being removed from the portable electronic device (col. 7, lines 55-67; col. 8, lines 1-18).


Regarding claim 4, Johnston discloses wherein the monitoring component is configured to be coupled to a remote power source for providing power to the portable electronic device when the sensor is supported on the monitoring component (abstract).
 Regarding claim 5, Johnston discloses wherein the sensor and the monitoring component each comprises one or more electrical contacts configured to establish electrical communication with one another for transferring power to the portable electronic device when the sensor is supported on the monitoring component (abstract).
 Regarding claim 6, Johnston and Irmscher disclose all the limitations set forth in claim 1 and Irmscher further discloses wherein the monitoring component and the sensor are each configured to initiate a security signal based on the proximity between the display stand and the sensor (fig. 2; col. 8, lines 1-18).
Regarding claim 7, Johnston and Irmscher disclose all the limitations set forth in claim and Irmscher further discloses wherein the sensor and the monitoring component are configured to wirelessly communicate via received signal strength indictor (RSSI) communication (col. 8, lines 1-18).

Regarding claims 8, 19, Johnston and Irmscher disclose all the limitations set forth in claim 1 and Irmscher further discloses wherein the sensor and the monitoring component are configured to wirelessly communicate via ultra-wideband time of flight communication (col. 3, lines 44-46); col. 8, lines 1-18).

 Regarding claims 10, 15, Johnston discloses wherein the sensor and the monitoring component are configured to be paired to one another in response to the sensor being positioned on the monitoring component (fig. 2; page 3, [0022]).
 Regarding claim 12, Johnston discloses wherein the monitoring component comprises a display stand (fig- 1).
 Regarding claim 13, Johnston and Irmscher disclose all the limitations set forth in claim 1 and Irmscher further discloses wherein the display stand comprises an alarm component configured to generate a security signal in response to communication with the monitoring component (col. 8, lines 1-18). 
Regarding claim 16, 17, Johnston and Irmscher disclose all the limitations set forth in claim 1 and Irmscher further discloses wherein initiating the first security signal comprises generating the first security signal at each of the monitoring component and the sensor (fig. 1; col. 8, lines 1-18).

Regarding claim 18, Johnston and Irmscher disclose all the limitations set forth in claim 1 and Irmscher further discloses wherein initiating the first security signal comprises generating a warning signal based on the proximity between the monitoring component and the sensor (fig. 1; col. 7, lines 55-67; col. 8, lines 1-18).
Regarding claim 20, Johnston and Irmscher disclose all the limitations set forth in claim 1 and Irmscher further discloses wherein initiating comprises initiating the first security signal at the monitoring component and/or sensor when the proximity between the monitoring component and the sensor is not within a predetermined range (fig. 1; col. 7, lines 55-67; col. 8, lines 1-18).



    Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Irmscher et al. as applied to claim 1 above, and further in view of Ott (US 2006/0097875).
Regarding claim 2, Johnston and Irmscher disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the sensor comprises a cable and a connector at the end of the cable, and wherein the connector is configured to removably engage an input port of the portable electronic device.
However, Ott discloses wherein the sensor comprises a cable and a connector at the end of the cable, and wherein the connector is configured to removably engage an input port of the portable electronic device (fig. 1, fig. 5; page 5, [0096).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Ott within the system of Johnston and Irmscher in order to provide display information related to the stolen object thereby protecting the item from theft.

Regarding claim 3, Johnston, Irmscher and Ott disclose all the limitations set forth in claim 1 and Irmscher further discloses wherein the monitoring component and/or the sensor is configured to initiate a security signal in response to the sensor being removed from the input port of the portable electronic device (col. 7, lines 55-67; col. 8, lines 1-18).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldstein et al. (US 2009/0079566) discloses security device including sensor having an extension.
  Fawcett (US 2011/0084838) discloses merchandise..........exit path.
  Joseph et al. (US 2010/0218012) discloses methods and systems.....computers.
Henson et al. (US 2012/0268103) discloses display for hand-held electronics.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.

  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DP
March 30, 2021

                                                                    /DANIEL PREVIL/                                                                    Primary Examiner, Art Unit 2684